Citation Nr: 0705187	
Decision Date: 02/22/07    Archive Date: 02/27/07

DOCKET NO.  99-19 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from May 1965 to 
January 1969.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision by the 
Department of Veterans Affairs (VA) Little Rock, Arkansas 
Regional Office.  The veteran's claim is currently under the 
jurisdiction of the Oakland, California Regional Office (RO).

This case was previously before the Board and in August 2003 
it was remanded to the RO for further development.  The case 
has since been returned to the Board.  For reasons that will 
be clarified below this case is again being remanded to the 
RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

It is the veteran's contention that he suffers from PTSD 
related to his service aboard the USS Bennington during the 
period of time that vessel was operating off the coast of 
Viet Nam in the late 1960s. With respect to his stressors the 
veteran has consistently reported two traumatic events while 
serving aboard ship that he believes are responsible for his 
PTSD.  He asserts that in 1967 while his ship was in the 
Tonkin Gulf he witnessed an aircraft that crashed while 
attempting to land on his ship.  He has stated that this 
aircraft broke apart on landing and burst into flames which 
ignited the whole landing deck causing him to retreat from 
his position on deck to the compartment below.  He has 
further stated that the wreckage from this plane pushed two 
other planes on the flight deck into the water and that the 
pilot's remains were never recovered.  He also asserts that 
while on the forward deck of his ship he witnessed an airman, 
who had been chalking the wheels of a plane that had recently 
landed, step into the still rotating propellers of that 
aircraft.  He stated that as a result "body parts went 
everywhere."

Review of the record discloses that a VA physician has 
diagnosed the veteran in February 2004 as suffering from 
PTSD.  Due to a lack of information, VA in March 2003 was 
unsuccessful in an attempt to verify the veteran's stressors 
with the United States Armed Services Center for Unit Records 
Research (now the United States Army and Joint Services 
Records Research Center).  In a letter dated February 2006, 
VA asked the veteran to provide more detailed information 
regarding his claimed stressors, however, no response to this 
letter has been received.  Notwithstanding, the failure of 
the veteran to respond to this letter, the Board is of the 
opinion that an additional effort to verify the claimed 
stressors based on the information currently in the claims 
file is warranted.  In this regard, pertinent copies of the 
deck logs of the USS Bennington for the periods  encompassing 
December 26, 1966, through April 14, 1967, and from July 
through October 1968 although potentially probative in this 
matter have not been associated with the veteran's claims 
file.  Here the Board notes that service administrative 
records on file indicate that the USS Bennington was 
stationed in the waters near or off Vietnam during these 
dates.

Accordingly, the case is REMANDED for the following action:

1. Please request the NPRC or other 
appropriate organization to verify the 
dates the veteran was assigned to the USS 
Bennington and the dates that vessel was 
stationed of the coast of Vietnam.

2.  Request the Department of the Navy, 
Naval Historical Center, 805 Kidder 
Breese, SE, Washington Navy Yard, 
Washington, DC 20374-5060, and the 
National Archives and Records 
Administration (NARA) or any other 
appropriate source conduct a search of the 
command history and deck logs of the USS 
Bennington for aircraft crashes during 
flight deck landings and any accident 
related to bodily injury due to contact 
with a propeller driven aircraft on the 
flight deck for the periods specifically 
noted above or for any other dates 
warranted by information received from the 
NPRC.

3.  If a stressor is verified, a VA 
examination by a psychiatrist should be 
conducted to determine the nature and 
severity of any psychiatric illness, to 
include PTSD. The claims folder must to be 
made available to the examiner in 
conjunction with the examination.  All 
indicated tests are to be conducted.  
Inform the examiner that only the 
stressor(s) which has been verified may be 
used as a basis for a diagnosis of PTSD.  
If the diagnosis PTSD is deemed 
appropriate, the psychiatrist should 
specify whether each stressor found to be 
established by the record was sufficient 
to produce the post-traumatic stress 
disorder, and whether there is a link 
between the current symptomatology and one 
or more of the verified in-service 
stressors.  A complete rational of any 
opinion expressed should be included in 
the examination report.

4.  Then, readjudicate the veteran's 
claim.  If the benefits sought are not 
granted the veteran should be furnished a 
supplemental statement of the case and 
provided an opportunity to respond.  
Thereafter, the case should be returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



